Citation Nr: 1707842	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  10-49 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for a psychiatric disability, to include posttraumatic stress disorder (PTSD) and depressive disorder.

2.  Entitlement to service connection for sleep apnea.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1976 to July 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2009 and March 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  In the May 2009 rating decision, the RO denied service connection for sleep apnea.  In the March 2015 rating decision, the RO reopened and denied the claim for service connection for an acquired psychiatric disorder, to include other specified trauma or stressor related disorder, other than specified insomnia disorder, and unspecified depressive order (claimed as depression, anxiety, and PTSD due to military sexual assault).

In October 2011, the Veteran testified during a hearing before RO personnel and a transcript of that hearing is associated with the claims file.

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Thus, any future consideration of this case should take into consideration the existence of this electronic record.

The issue of whether new and material evidence has been received to reopen a claim for a psychiatric disability, to include PTSD and depressive disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

There is no competent evidence showing that the Veteran has ever been diagnosed with sleep apnea.
 


CONCLUSION OF LAW

The criteria for entitlement to service connection for sleep apnea are not met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

VA's duty to notify was satisfied by a letter dated in November 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's available service treatment records ("STRs"), VA treatment records, private treatment records and a polysomnogram (sleep study), which was conducted by a private physician in June 2011.  The Veteran has not identified any additional outstanding records that have not been requested or obtained.

VA has not obtained an examination with respect to the claim for service connection for sleep apnea.  VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the standards of McLendon are not met as to this issue as the evidence of records fails to indicate that a sleep disorder, diagnosed as sleep apnea, first reported many years post service, had its onset in service or is otherwise related thereto.

Neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duty to notify and assist.  See Scott, 789 F.3d at 1375 (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  That determination requires a finding of a current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2016).

Service connection may be presumed for certain chronic diseases which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service. That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2016). 

If a chronic disease or injury is shown in service, subsequent manifestations of the same chronic disease or injury at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. §  3.303 (b) (2016).  The provisions of 38 C.F.R. §  3.303 (b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309 (a), which does not include sleep apnea.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran's STRs are negative for complaints, findings, or diagnosis of sleep apnea and associated symptoms.  

A June 2011 private sleep study report reflects that the Veteran provided a history of bothersome daytime fatigue or sleepiness, restless sleep, loud or bothersome snoring, difficulty initiating or maintaining sleep and difficulty waking up.  The interpretation was that of normal sleep latency and mildly reduced sleep efficiency, intermittent moderately loud snoring, plus occasional apneas and hypopneas within normal limits.  

At his October 2011 hearing, the Veteran asserted that he developed symptoms of sleep apnea, including snoring loudly, sleep disturbances and fatigue, while he was in active service.  See October 2011 Hearing.  

The first requirement for any service connection claim is evidence of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The Veteran has not presented, identified, or alluded to the existence of any post-service medical evidence of a diagnosis of or treatment for sleep apnea.  The Board notes that symptoms do not in and of themselves constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted). 

Accordingly, without competent medical evidence of record that the Veteran has ever had sleep apnea, the claim for service connection for sleep apnea must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49   (1990).


ORDER

Entitlement to service connection for sleep apnea is denied.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  

Historically, in an August 2002 rating decision, service connection for PTSD was denied.  Although the Veteran initially appealed this decision, he withdrew his appeal.  As such, the August 2002 rating decision is final.  In a May 2006 Board decision, service connection for depressive disorder was denied.  That decision is also final.  As such, new and material evidence is needed to reopen the claim on appeal for service connection for an acquired psychiatric disability, to include PTSD and depressive disorder.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  Review of the record in the current appeal does not reveal adequate communication from the RO to the Veteran which might be recognized as Kent-compliant notice.  In this regard, although the Veteran was provided with a letter in October 2011 that informed him that he needed to submit new and material evidence to reopen the claim and the specific reasons why his claim for service connection for PTSD was previously denied, the letter did not advise him of the reasons for his previously denied service connection claim for depressive disorder. Hence, a remand is warranted to provide the Veteran with notice compliant with Kent. 

Additionally, where a veteran alleges military sexual trauma, he or she must be provided with notice of certain provisions that apply in such cases.  See 38 C.F.R. § 3.304 (f)(5) (2016).  Here, the Veteran has asserted that he was the victim of military sexual trauma during his active service.  However, he has not been provided with the required notice for cases involving PTSD based on allegations of personal assault.  This must be done prior to adjudication. 

Lastly, in a February 2015 VA medical opinion, the VA examiner opined that the Veteran does not meet the criteria for a PTSD diagnosis.  In making this determination, the VA examiner failed to clearly indicate whether any of the other diagnosed psychiatric disabilities are related to service, with sufficient rationale.  Accordingly, the Board finds that the February 2015 medical opinion is inadequate and a remand is warranted to obtain another medical opinion from a psychiatrist or psychologist.  Once VA undertakes to provide an examination, even if not statutorily obligated to do so, VA must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following actions:

1. Provide the Veteran with Kent-compliant notice letter that explains what type of evidence is needed to reopen the claim for service connection psychiatric disabilities, to include PTSD and depressive disorder, providing notice as to the reason for the prior denials of the claims for PTSD and for depressive disorder, and specifically and precisely addressing the element(s) required to establish service connection that was/were found insufficient in the previous denial of the claim.

2.  Provide the Veteran the notice required by 38 C.F.R. 
 § 3.304(f)(5) for claims of service connection based on an in-service personal assault stressor. This letter must afford the Veteran the opportunity to identify or submit any additional pertinent evidence in support of his claim, or to advise VA of the potential source or sources of evidence other than his service records, or evidence of behavioral changes that might constitute independently verifiable credible supporting evidence of his purported in-service stressors. The Veteran must be provided with specific examples of corroborating alternative evidence. 

3. Thereafter, the RO should arrange for the Veteran to undergo a VA examination by a psychologist or psychiatrist (M.D.) to determine the etiology of any currently diagnosed psychiatric disorders.  All indicated studies should be performed, to include psychological testing if appropriate, and all findings should be reported in detail.   The Veteran's claims file must be made available to and reviewed by the VA examiner, and the examination report should reflect that such a review of the claims files was made.  The VA examiner must reconcile all opinions of record when providing the following:

(a) Specifically state whether each criterion for a diagnosis of PTSD is met. 

(b) If a diagnosis of PTSD is warranted, the examiner should state the stressors that caused the PTSD. The examiner should specifically make a finding as to whether there are factors to support the finding that the reported personal assault in service occurred.  If a PTSD claim is based on in-service personal assault, evidence from sources other than the appellant's service records may corroborate the account of the stressor incident. 

(c) If any diagnosis other than PTSD is appropriate, the examiner should specifically state for each diagnosis whether it is at least as likely as not (50 percent or greater probability) related to the Veteran's active service, including the reported assault in service, or that any psychosis developed within one year of separation from service.   The examiner must consider the Veteran's statements regarding continuity of symptomatology. Dalton v. Nicholson, 21 Vet. App. 23 (2007).

A complete rationale must be given for all opinions expressed.  If the VA examiner is unable to give an opinion without resorting to speculation, the report should so state.

5.  Thereafter, readjudicate the issue remaining on appeal.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Lesley A. Rein 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


